Broyles, C. J.
1. The motion to dismiss the writ of error, on the ground that the bill of exceptions fails to specify plainly the alleged errors complained of, is denied.
2. The controlling question in this case is whether the claimant, at the *266time of liis injury, was an employee of tlie Wofford Oil Company or an independent contractor. The evidence adduced on the hearing authorized the finding of the director and of the Industrial Board that the claimant was an independent contractor, and therefore was not entitled to compensation. It follows that the judge of the superior court erred in sustaining the claimant’s appeal and in setting' aside the award of the Industrial Board.
Decided November 2, 1938.
Rehearing denied December 19, 1938.
E. E. Gctrier, B. G. Dickerson, F. M. Scarlett, for plaintiffs in error.
Franklin & Eberhardt, contra.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.